 

EXHIBIT 10.23

AGREEMENT AND GENERAL RELEASE

Affinion  Group,  Inc. ,  a  Delaware  corporation   ("Affinion" ),   Affinion  
Group  Holdings, Inc., a Delaware corporation ("Holdings," and together with
Affinion, the "Company"), and Robert Lyons (hereinafter collectively with his
heirs, executors, administrators, successors and assigns, "EMPLOYEE") mutually
desire to enter into this Agreement and General Release, effective as  of
December 15, 2017, and agree that:

EMPLOYEE is a party to an Employment Agreement, dated as of December 27, 2014
(as amended, the "Employment Agreement"), with Affinion and Holdings,
pursuant  to  which EMPLOYEE most recently served as Chief Operating Officer of
the Company and President of Connexions Loyalty, Inc., a wholly-owned subsidiary
of the Company;

EMPLOYEE's employment with the Company will terminate effective December 15,
2017;

EMPLOYEE understands that this Agreement and General Release is executed for the
benefit of Affinion and Holdings (and each of the affiliates, subsidiaries,
successors and assigns of Affinion and Holdings, as well as each of the
directors, officers, employees and agents of Affinion and Holdings and each such
other entity) and that it is enforceable by either Affinion or Holdings (along
with their respective successors and assigns) individually or collectively;

The terms of this Agreement and General Release are the products of mutual
negotiation and compromise between the parties hereto;

The meaning, effect and terms of this Agreement and General Release have been
fully explained to EMPLOYEE;

EMPLOYEE is hereby advised, in writing, by the Company that he should consult
with an attorney prior to executing this Agreement and General Release;

EMPLOYEE is being afforded at least forty-five (45) days
to  consider  the  meaning  and effect of this Agreement and General Release;
provided, however pursuant to Section 4(d) of the Employment Agreement, if
EMPLOYEE should fail to  execute  this  Agreement  and  General Release within
sixty (60) days following  the  Separation  Date, as defined below, the Company
shall not have any obligation to provide the payments set forth in Section 2 of
this Agreement and General Release ;

EMPLOYEE understands that he may revoke this Agreement and General Release
for  a period of seven (7) calendar days following the day
he  executes  this  Agreement  and  General Release and this Agreement and
General  Release  shall  not  become effective  or enforceable until the
revocation period has expired, and no revocation has occurred. Any revocation
within this period must be submitted, in writing, to the Company and state, "I
hereby revoke my acceptance of your Agreement and General Release." Said
revocation must be personally delivered to the Company or its designee, or
mailed to the Company and postmarked within seven (7) calendar days of execution
of this Agreement and General Release; and

EMPLOYEE has carefully considered other alternatives to executing this Agreement
and General Release.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties hereto, for the full and sufficient consideration
set forth below, agree as follows:

I.EMPLOYEE's last date of employment with the Company is December 15, 2017 (the
"Separation Date"). EMPLOYEE hereby agrees that EMPLOYEE hereby resigns from all
positions in which Employee was an officer or director of Affinion, Holdings, or
any of their subsidiaries or other businesses, without any further action
necessary, effective as of the Separation Date. As of the Separation Date,
EMPLOYEE's salary will cease, and any entitlement EMPLOYEE has or might have
under a Company provided benefit plan, program or practice will terminate,
except as required by federal or state law, or as otherwise described below.

a.Salary – On or before January 1, 2018, the Company will pay EMPLOYEE all
earned but unpaid base salary, less applicable withholding taxes, up to and
through the Separation Date.

b.Benefits - The Company shall continue coverage of health care only for
EMPLOYEE and covered dependents through December 31, 2017, at which point
EMPLOYEE will have the option to continue coverage under COBRA.

c.Relocation Expenses - The Company will pay EMPLOYEE's currently submitted
relocation expenses in the amount of Seventy-Two Thousand Seven Hundred
Ninety-Nine Dollars and Ninety Cents ($72,799.90).

2.In consideration for the execution by EMPLOYEE of this Agreement and General
Release and his compliance with the promises made herein, the parties agree as
follows:

a.Severance Pay - The Company shall pay EMPLOYEE consideration in the amount of
Eight Hundred Twenty Thousand Dollars ($820,000.00), subject to applicable
taxes, withholding and deductions, which will be paid in equal installments in
accordance with the Company's regularly scheduled payroll cycle over a
twenty-four (24) month period.

b.Outplacement - The Company shall provide EMPLOYEE with six (6) months of
outplacement support services at a cost of up to Twenty Thousand Dollars
($20,000).

3.Full Release. For the consideration set forth in the Employment Agreement, for
other fair and valuable consideration therefor and the consideration set forth
in section 2 hereof, EMPLOYEE, for himself, his heirs, executors,
administrators, successors and assigns (hereinafter collectively referred to as
the "Releasors"), hereby fully releases and discharges the Company, its parents,
subsidiaries, affiliates, insurers, successors, and assigns, and their
respective officers, directors, officers, employees, and agents (all such
persons, firms, corporations and entities being deemed beneficiaries hereof and
are referred to herein as the "Company Entities") from any and all actions,
causes of action, claims, obligations, costs, losses, liabilities, damages and
demands of whatsoever character, whether or not known, suspected or claimed,
which the Releasors  have,  from  the  beginning of time through the date of
this Agreement and General Release, against the Company Entities arising out of
or in any way related to EMPLOYEE's employment or termination of his employment;
provided, however, that this shall  not  be a release  with  respect to
EMPLOYEE's  right to indemnification and directors' and officers'
insurance  as  provided  in  Section  9  of  the Employment Agreement.

4.Waiver of Rights Under Other Statutes. EMPLOYEE understands that this
Agreement and General Release waives all claims and rights EMPLOYEE may have
under certain federal, state and local statutory and regulatory laws, as each
may be amended from time to time, including but not limited to, the Age
Discrimination in Employment Act (including the Older Workers Benefit Protection
Act) ("ADEA''), Title VII of the Civil Rights Act; the Employee
Retirement  Income Security Act of 1974; the Equal Pay Act; the Rehabilitation
Act of 1973; the Americans with Disabilities Act; the Worker Adjustment and
Retraining Notification Act; the Connecticut Fair Employment Practices Act; and
all other statutes, regulations, common  law, and other laws in any and all
jurisdictions (including, but not limited to, Connecticut) that in any way
relate to EMPLOYEE's employment or the termination of his employment.

 

--------------------------------------------------------------------------------

 

5.Informed and Voluntary Signature. No promise or inducement has been made other
than those set forth in this Agreement and General Release. This Agreement and
General Release is executed by EMPLOYEE without reliance on any representation
by Affinion, Holdings or any of their agents. EMPLOYEE states that that he is
fully competent to manage his business affairs and understands that he may be
waiving legal rights by signing this Agreement and General Release. EMPLOYEE
hereby acknowledges that he has carefully read this Agreement and General
Release and has had the opportunity to thoroughly discuss the terms of this
Agreement and General Release with legal counsel of his choosing. EMPLOYEE
hereby acknowledges that he fully understands the terms of this Agreement and
General Release and its final and binding effect and that he affixes his
signature hereto voluntarily and of his own free will.

6.Waiver of Rights Under the Age Discrimination Act. EMPLOYEE understands that
this Agreement and General Release, and the release contained herein, waives all
of his claims and rights under the ADEA. The waiver of EMPLOYEE's rights under
the ADEA does not extend to claims or rights that might arise after the date
this Agreement and General Release is executed. The monies to be paid to
EMPLOYEE are in addition to any sums to which EMPLOYEE would be entitled without
signing this Agreement and General Release. For a period of seven (7) days
following execution of this Agreement and General Release, EMPLOYEE may revoke
the terms of this Agreement and General Release by a written document received
by the General Counsel of the Company no later than 11:59 p.m. of the seventh
day following EMPLOYEE's execution of this Agreement and General Release. This
Agreement and General Release will not be effective until said revocation period
has expired. EMPLOYEE acknowledges that he has been given up to forty-five (45)
days to decide whether to sign this Agreement and General Release. EMPLOYEE has
been advised to consult with an attorney prior to executing this Agreement and
General Release and has been given a full and fair opportunity to do so.

7.Employee Cooperation.  EMPLOYEE agrees to reasonably cooperate with the
Company after his separation from employment, including, but not limited to,
assisting with the transition of EMPLOYEE's duties relating to the Company's
clients, vendors, and other business associates.

8.Miscellaneous.

(a)This Agreement and General Release shall be governed in all respects by the
laws of the State of Connecticut without regard to the principles of conflict of
law.

(b)In the event that any one or more of the provisions of this Agreement and
General  Release is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of  the remaining provisions will not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement and General Release is held to be excessively broad
as to duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

(c)This Agreement and General Release may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(d)The paragraph headings used in this Agreement and General Release are
included solely for convenience and shall not affect or be used in connection
with the interpretation of  this Agreement and General Release.

 

--------------------------------------------------------------------------------

 

(e)This Agreement and General Release represents the entire agreement between
the parties with respect to the subject matter hereof and may not be amended
except in a writing signed by the Company, Holdings, and EMPLOYEE; provided,
however, that Sections 5, 6, 7, 8, 9 and 10 of the Employment Agreement shall
survive until the expiration of the applicable time periods set forth therein.
If any dispute should arise under this Agreement and General Release, it shall
be settled in accordance with the terms of the Employment Agreement.

(f)This Agreement and General Release shall be binding on the executors, heirs,
administrators, successors and assigns of EMPLOYEE and the successors and
assigns of Company and Holdings and shall inure to the benefit of the respective
executors, heirs, administrators, successors and assigns of the Company Entities
and the Releasors.

[Signature page follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and General
Release on this day of December 15, 2017.

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

By:

 

/s/ Brian J. Fisher

Name:

 

Brian J. Fisher

Title:

 

General Counsel

 

AFFINION GROUP, INC.

 

 

 

By:

 

/s/ Brian J. Fisher

Name:

 

Brian J. Fisher

Title:

 

General Counsel

 

 

 

 

 

/s/ Robert Lyons

 

 

Robert Lyons

 

 